               Case 1:17-cr-00710-KPF Document 68 Filed 07/01/20 Page 1 of 2



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                         TELEPHONE: (212) 574-1200
                                         FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
  RITA GLAVIN                               WWW.SEWKIS.COM
    PARTNER                                                                          WASHINGTON, DC 20005
  (212) 574-1309                                                                    TELEPHONE: (202) 737-8833
                                                                                    FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                     July 1, 2020


  VIA ECF

                                                                MEMO ENDORSED
  Honorable Katherine Polk Failla
  United States District Court
  Southern District of New York
  Thurgood Marshall U.S. Courthouse
  40 Foley Square
  New York, NY 10007

           Re:      United States v. Edwin Brown, 17 Cr. 710 (KPF)

  Dear Judge Failla:

          I represent Edwin Brown in the above-referenced matter and write to respectfully request
  a one-week extension from July 3, 2020 to July 10, 2020 to file reply papers in further support of
  the defendant’s compassionate release motion. Dkts. 59, 64. I make this request due to my need
  for further consultations with Mr. Brown at FCI Coleman Low. The Government does not
  object to this request.


                                                         Respectfully submitted,


                                                         By: /s/ Rita M. Glavin
                                                             Rita M. Glavin




  CC: AUSA Catherine Ghosh (via ECF)
 Case 1:17-cr-00710-KPF Document 68 Filed 07/01/20 Page 2 of 2




Application GRANTED.

Dated:     July 1, 2020                SO ORDERED.
           New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
